After our opinion in the above entitled cases was filed each defendant requested and was granted permission to file a motion for leave to reargue. Each defendant thereupon filed such a motion including therein a statement *Page 350 
of the reasons upon which it was based. In some instances those reasons relate substantially to points of law which were argued in the original hearing and upon which no further argument is necessary. For the most part they consist of contentions which are dependent upon inferences from the evidence which are favorable to the defendants and are contrary to the inferences most favorable to the plaintiff, which we were by law required to draw upon a motion for nonsuit.
We have examined each of those reasons and are satisfied that none of them would justify us in granting a reargument of either case. It is to be borne in mind that such conclusions of law as we stated in the original opinion were conditioned, so to speak, by the status of the case at that time when only the plaintiff's evidence was before us. When the case is fully tried defendants conceivably may be able to present evidence which will remove several inferences favorable to the plaintiff which we were required to draw on the record before us.
In the event of such an altered factual situation defendants would not be foreclosed by such conclusions of law as we laid down in the original opinion based upon different facts. For that reason as well as for others above indicated, we have declined here to refer to the facts more fully and to discuss each specific point of defendants' motions. On the factual situation as it existed in the record before us on review we do not find any justifiable ground for reargument in either case. We are still of the opinion that a new trial is necessary to do substantial justice between the parties.
The motion in each case is denied.